                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-227-RJC-DCK

 US FOODS, INC.,                                    )
                                                    )
                   Plaintiff,                       )
                                                    )
    v.                                              )        ORDER
                                                    )
 WHITE OAK MANOR - CHARLOTTE,                       )
 INC. and WHITE OAK MANAGEMENT,                     )
 INC.,                                              )
                                                    )
                   Defendants.                      )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 5) filed by Alexandra J. Hirsch, concerning John S. Letchinger

on May 29, 2019. Mr. John S. Letchinger seeks to appear as counsel pro hac vice for Plaintiff US

Foods, Inc. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 5) is GRANTED. Mr. John S.

Letchinger is hereby admitted pro hac vice to represent Plaintiff US Foods, Inc.

         SO ORDERED.


                                      Signed: May 30, 2019
